Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group III (claims 14-18) in the reply filed on 7/12/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 line 2 on page 5 of 7: “the sensor” lacks antecedent basis as two sensors previously cited. Claims 15-18 are rejected because of their dependency on claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saltzman (US 20190017863) in view of Magee (US 9251540 )
 Saltzman discloses
14. An apparatus, comprising: 
a gate (i.e. doors 142, Fig. 25) operable to move between a closed position and an open position; 
a rotating magnet (76) coupled with the gate (Fig. 25); 
two fixed sensors (78) that provide signals based on a position of the rotating magnet; and 
a controller coupled with the two fixed sensors, the controller is operable to determine a position of the gate based on signals from the sensor and to determine whether a motor operable to move the gate is running (par. 133); 
wherein the controller determines a tampering event responsive to detecting movement of the gate when the motor is not running; and the controller is operable to take corrective action responsive to determining the tampering event (Saltzman teaches when door in closed position and motor not running, the screen 262 is used to verify or authenticate a user’s account; Saltzman further teaches when unable to detect an object’s identity, an alarm is raised; par. 145-146, 152; Saltzman is silent to a tampering event; Magee teaches that it is well known to detect tampering and to provide a visual indicator to the user; Magee, c57 lines 35-65; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Magee to detect tampering and provide an indicator when a tamper event occurs)
15.14, further comprising the controller is operable to disable tampering detection responsive to a command to activate the gate motor (it would have also been obvious before the effective filing date of the claimed invention that that when the user’s account is verified, the tamper detection is not needed; thus, disabling it would have been obvious to prevent possible false alarms or false user notification)
16.15, further comprising: the controller is operable to determine whether the gate returned to the closed position after gate operation has completed; and the controller is operable to activate tampering detection responsive to the gate successfully returning to the closed position (Saltzman, par. 147: with the door closed, the user authentication is enabled)
17.15, further comprising: the controller is operable to determine whether the gate returned to the closed position after gate operation has completed; and the controller is operable to take corrective action responsive to determining the gate did not return to the closed position (it would have also been obvious before the effective filing date of the claimed invention that when something get stuck at the door preventing it from closing recognized by the sensors, a corrective action would have been raising an alarm to user or authorities).  
18.17, the corrective action comprises waiting for an initialization command from a higher layer processor (it would have also been obvious before the effective filing date of the claimed invention that when a fault condition occurs including the door being stuck, a corrective action would be to wait for the door to clear manually or by itself and a reset/initialization which clears the fault in the system; although silent to a higher layer processor, this is an obvious extension of Saltzman’s teachings since it is well understood that internal and/or external processors can share different tasks).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887